            Case 6:20-cv-00890-ADA Document 1 Filed 09/29/20 Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                       §
BRAZOS LICENSING AND                              §
DEVELOPMENT,                                      §
                                                  §
       Plaintiff,                                 §
                                                  §       CIVIL ACTION NO. 6:20-cv-00890
v.                                                §
                                                  §           JURY TRIAL DEMANDED
HUAWEI TECHNOLOGIES CO., LTD.                     §
AND HUAWEI TECHNOLOGIES USA                       §
INC.,                                             §
                                                  §
       Defendants.                                §


                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Defendants Huawei Technologies Co. Ltd. and Huawei Technologies USA Inc. (collectively

“Huawei” or “Defendants”) and alleges:


                                  NATURE OF THE ACTION

       1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                                      1
            Case 6:20-cv-00890-ADA Document 1 Filed 09/29/20 Page 2 of 12




                                         THE PARTIES

       2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 606 Austin Avenue, Suite 6, Waco, Texas 76701.

       3.       On information and belief, Defendant Huawei Technologies Co., Ltd. is a Chinese

corporation that does business in Texas, directly or through intermediaries, with a principal place

of business at Bantian, Longgang District, Shenzhen 518129, People’s Republic of China.

       4.       Upon information and belief, Defendant Huawei Technologies USA Inc. is a

corporation organized and existing under the laws of Texas that maintains an established place of

business at 2391 NE Interstate 410 Loop, San Antonio, Texas 78217. Huawei Technologies USA,

Inc. is authorized to do business in Texas and may be served via its registered agent, CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

       5.       Defendants operate under and identify with the trade name “Huawei.” Each of the

Defendants may be referred to individually as a “Huawei Defendant” and, collectively, Defendants

may be referred to below as “Huawei” or as the “Huawei Defendants.”


                                 JURISDICTION AND VENUE

       6.       This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       7.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       8.       This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend

                                                    2
               Case 6:20-cv-00890-ADA Document 1 Filed 09/29/20 Page 3 of 12




traditional notions of fair play and substantial justice because Huawei has established minimum

contacts with the forum. For example, on information and belief, Huawei Defendants have

committed acts of infringement in this judicial district, by among other things, selling and offering

for sale products that infringe the asserted patent, directly or through intermediaries, as alleged

herein.

          9.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391 and

1400(b) because Defendants have committed acts of infringement in this judicial district and have

regular and established places of business in this judicial district and in Texas. As non-limiting

examples, on information and belief, Defendants have sold or offered to sell the Accused Products

in this judicial district and have employees or agents that operate Huawei equipment in this judicial

district, including at 189 CR 265, Georgetown, TX 78626, 1150 S. Bell Blvd., Cedar Park, TX

78613, 1399 S A W Grimes Blvd., Round Rock, TX 78664, 12335 IH 35, Jarrell, TX 76537, 1050

Rabbit Hill Rd., Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd., Round Rock, TX

78664, 4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX 78641, 1950 Crystal

Falls Pkwy., Leander, TX 78641, 1101 N. Industrial Blvd., Round Rock, TX 78681, 506 McNeil

Rd., Round Rock, TX 78681, 3210 Chisholm Trail Rd., Round Rock, TX 78681, 112 Roundville

Ln., Round Rock, TX 78664, 202 Central Dr. W, Georgetown, TX 78628, 3595 E. Hwy. 29,

Georgetown, TX 78626, 1402 W Welch St., Taylor, TX 76574, 3801 Oak Ridge Dr., Round Rock,

TX 78681, 1957 Red Bud Ln. #B, Round Rock, TX 78664, 6603 S Lakewood Dr., Georgetown,

TX 78633, 500 W Front, Hutto, TX 78634.




                                                      3
          Case 6:20-cv-00890-ADA Document 1 Filed 09/29/20 Page 4 of 12




                                 COUNT ONE - INFRINGEMENT OF
                                  U.S. PATENT NO. 6,839,321

       10.     Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

       11.     On January 4, 2005, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 6,839,321(“the ’321 Patent”), entitled “Domain based congestion

management.” A true and correct copy of the ’321 Patent is attached as Exhibit A to this

Complaint.

       12.     Brazos is the owner of all rights, title, and interest in and to the ’321 Patent,

including the right to assert all causes of action arising under the ’321 Patent and the right to any

remedies for the infringement of the ’321 Patent.

       13.     Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the United

States, including within this judicial district, products such as, but not limited to, Huawei Cloud

Engine series switches (collectively, the “Accused Products”).

       14.     The Accused Products include Huawei’s Cloud Engine 8800 series switches.

       15.     Huawei provides a range of fully managed switches to manage and regulate the

network traffic flow.

       16.     Huawei’s Cloud Engine 8800 series switches deliver high performance, high port

density, and low latency for cloud-oriented data center networks and high-end campus networks.

Huawei’s Cloud Engine 8800 series switches support an extensive range of data center features,

Software-Defined Networking (SDN) capabilities, and high-performance stacking technologies.




                                                     4
          Case 6:20-cv-00890-ADA Document 1 Filed 09/29/20 Page 5 of 12




Source: https://e.huawei.com/us/products/enterprise-networking/switches/data-center-
switches/ce8800

       17.     The Accused Products uses Huawei’s algorithm to customize virtual queues based

on services, implementing refined management, and pre-determines uplink and downlink queue

congestion to eliminate packet loss.




Source:
https://e.huawei.com/us/material/networking/dcswitch/0e2b9914aa134aeb9783fbd4d5b18137,


       18.     The Accused Products support a QoS model (e.g. Differentiated Services or

DiffServ), which classifies packets on a network into multiple classes and takes different actions

for the classes. In the DiffServ model, traffic classification and aggregation are completed on

edge nodes. Edge nodes classify packets based on a combination of fields in packets, such as the



                                                    5
         Case 6:20-cv-00890-ADA Document 1 Filed 09/29/20 Page 6 of 12




source and destination addresses, precedence in the Type of Service (ToS) field, and protocol

type, and then mark packets with different priorities.




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000166640/7ac0d32a/overview-
of-qos

       19.     In the Accused Products, the DiffServ model includes multiple QoS mechanisms,

one of which is congestion management and congestion avoidance. The congestion management

buffers packets in queues upon network congestion and determines the forwarding order using a

specific scheduling algorithm. The congestion avoidance monitors network resource usage and

drops packets to mitigate network overloading when congestion worsens.




                                                    6
         Case 6:20-cv-00890-ADA Document 1 Filed 09/29/20 Page 7 of 12




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000166640/7ac0d32a/overview-
of-qos


       20.      In the Accused Products, the congestion avoidance mechanism supports a feature

(e.g., WRED or Weighted Random Early Detection). WRED discards packets based on packet

priorities, so the drop probability of packets with higher priorities is low. In addition, WRED

randomly discards packets so that rates of TCP connections are reduced at different times, which

prevents global TCP synchronization. Further, WRED defines upper and lower threshold for the

length of each queue and, based on the threshold levels and the queue sizes, the packet is dropped

or discarded.

       21.      In the Accused Products, the Combination of WRED and Explicit Congestion

Notification (ECN) enables a terminal device to detect congestion and notify the source of

congestion. After receiving the notification, the source reduces the rate of sending packets to

prevent congestion from aggravating.




                                                    7
         Case 6:20-cv-00890-ADA Document 1 Filed 09/29/20 Page 8 of 12




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000166640/8e515729/overview-
of-congestion-avoidance-and-congestion-management

       22.     In the Accused Products, when ECN is enabled along with the Weighted Random

Early Detection (WRED), if congestion occurs, the device does not randomly discard packets;

instead, the device randomly marks packets based on the WRED drop profile.




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000166640/4b49cfb7/configuring-
ecn


       23.     In the Accused Products, when a queue is congested, the ECN field is updated to

11 (i.e. at least one bit) for the outgoing packets (i.e. sending message to another node) in the

queue. Thus, marking of the packet consists of setting at least the ECN flag bit in the ECN field.




                                                    8
          Case 6:20-cv-00890-ADA Document 1 Filed 09/29/20 Page 9 of 12




Source: https://support.huawei.com/enterprise/en/doc/EDOC1100137938/2be927d1/fast-ecn

       24.      In the Accused Products, the ECN marked packets are received by the receiver,

and then the receiver informs the transmitter of the congestion. This, in turn, indicates to the

transmitter to reduce the rate of transmission. The traffic rate is regulated by notifying the source

about the congestion.




Source: https://support.huawei.com/enterprise/en/doc/EDOC1000102434?section=k008

       25.     In the Accused Products, ECN involves sending the marked packets only when

congestion is detected. The clearance of congestion is detected through the receiving of unmarked

packets. When the number of packets in the forwarding queue exceeds the ECN threshold, the

device sends a packet carrying the ECN field to the destination server to notify it of the congestion

on the network. Accordingly, when ECN threshold is not exceeded, no ECN field will be added,

indicating there is no congestion. The receiving node will determine that the congestion is clear

by virtue of no addition of ECN field.



                                                     9
         Case 6:20-cv-00890-ADA Document 1 Filed 09/29/20 Page 10 of 12




Source: https://support.huawei.com/enterprise/en/doc/EDOC1100137938/2be927d1/fast-ecn

        26.     In view of preceding paragraphs, each and every element of at least claim 1 of the

’321 Patent is found in the Accused Products.

        27.     Huawei has and continues to directly infringe at least one claim of the ’321 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

and/or distributing the Accused Products in the United States, including within this judicial district,

without the authority of Brazos.

        28.     Huawei has received notice and actual or constructive knowledge of the ’321

Patent since at least the date of service of this Complaint.

        29.     Since at least the date of service of this Complaint, through its actions, Huawei has

actively induced product makers, distributors, retailers, and/or end users of the Accused Products

to infringe the ’321 Patent throughout the United States, including within this judicial district, by,

among other things, advertising and promoting the use of the Accused Products in various

websites, including providing and disseminating product descriptions, operating manuals, and

other instructions on how to implement and configure the Accused Products. Examples of such

advertising, promoting, and/or instructing include the documents at:

         •       https://e.huawei.com/us/products/enterprise-networking/switches/data-
                 center-switches/ce8800
         •       https://e.huawei.com/us/material/networking/dcswitch/0e2b9914aa134aeb9
                 783fbd4d5b18137
         •       https://support.huawei.com/enterprise/en/doc/EDOC1000166640/7ac0d32a/
                 overview-of-qos,


                                                      10
         Case 6:20-cv-00890-ADA Document 1 Filed 09/29/20 Page 11 of 12




        •       https://support.huawei.com/enterprise/en/doc/EDOC1000166640/8e515729
                /overview-of-congestion-avoidance-and-congestion-management
        •       https://support.huawei.com/enterprise/en/doc/EDOC1100137938/2be927d1
                /fast-ecn
        •       https://support.huawei.com/enterprise/en/doc/EDOC1000102434?section=k
                008
        •       https://support.huawei.com/enterprise/en/doc/EDOC1000166640/4b49cfb7/
                configuring-ecn

       30.     Since at least the date of service of this Complaint, through its actions, Huawei

has contributed to the infringement of the ’321 Patent by having others sell, offer for sale, or use

the Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’321 Patent. The Accused Products are

especially made or adapted for infringing the ’321 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain

functionality which is material to at least one claim of the ’321 Patent.

                                        JURY DEMAND

       Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF
       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Huawei infringes one or more claims of the ’321 Patent

               literally and/or under the doctrine of equivalents;

       (B)     Enter judgment that Huawei has induced infringement and continues to induce

               infringement of one or more claims of the ’321 Patent;

       (C)     Enter judgment that Huawei has contributed to and continues to contribute to the

               infringement of one or more claims of the ’321 Patent;




                                                     11
        Case 6:20-cv-00890-ADA Document 1 Filed 09/29/20 Page 12 of 12




      (D)    Award Brazos damages, to be paid by Huawei in an amount adequate to

             compensate Brazos for such damages, together with pre-judgment and post-

             judgment interest for the infringement by Huawei of the ’321 Patent through the

             date such judgment is entered in accordance with 35 U.S.C. §284, and increase

             such award by up to three times the amount found or assessed in accordance with

             35 U.S.C. §284;

      (E)    Declare   this    case   exceptional        pursuant   to   35   U.S.C.   §285;   and

      (F)    Award Brazos its costs, disbursements, attorneys’ fees, and such further and

             additional relief as is deemed appropriate by this Court.


Dated: September 29, 2020                  Respectfully submitted,

                                           /s/ James L. Etheridge
                                           James L. Etheridge
                                           Texas State Bar No. 24059147
                                           Ryan S. Loveless
                                           Texas State Bar No. 24036997
                                           Travis L. Richins
                                           Texas State Bar No. 24061296
                                           Brett A. Mangrum
                                           Texas State Bar No. 24065671
                                           Jeffrey Huang
                                           ETHERIDGE LAW GROUP, PLLC
                                           2600 E. Southlake Blvd., Suite 120 / 324
                                           Southlake, Texas 76092
                                           Telephone: (817) 470-7249
                                           Facsimile: (817) 887-5950
                                           Jim@EtheridgeLaw.com
                                           Ryan@EtheridgeLaw.com
                                           Travis@EtheridgeLaw.com
                                           Brett@EtheridgeLaw.com
                                           JeffH@EtheridgeLaw.com

                                           COUNSEL FOR PLAINTIFF




                                                    12
